PER CURIAM.
The only issue in this workers’ compensation appeal is the extent of claimant’s disability from an injury to his low back. The referee awarded permanent and total disability. The Workers’ Compensation Board, which was affirmed by the circuit court, modified the referee’s award by reducing claimant’s disability award to 70 percent unscheduled permanent partial disability.
Having reviewed all the evidence, we agree with the Board and the circuit court that claimant has failed to establish that he is permanently and totally disabled. Wilson v. Weyerhaeuser, 30 Or App 403, 567 P2d 567 (1977). Likewise we conclude, as did the Board and the circuit court, that 70 percent unscheduled permanent partial disability is appropriate.
Affirmed.